Citation Nr: 1636367	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU), for the period prior to February 26, 2014, to include as on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record. 

In December 2014, these issues were remanded for further development, to include a contemporaneous VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, the Board's review of the claims file reflects that the increased rating claim on appeal must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran's claim was previously remanded in a December 2014 decision, in which the Board found that an adequate VA examination was required prior to adjudicating the Veteran's claim for an increased disability rating for his cervical spine disability.  

The Veteran was scheduled for a VA examination in May 2015, however the examination was cancelled as it was noted the Veteran was unable to be contacted. In April 2016 correspondence, subsequent to the March 2016 supplemental statement of the case (SSOC), the Veteran asked to be rescheduled for his examination as he did not realize he had missed the examination until he received the March 2016 SSOC.  

The Veteran's examination was rescheduled for April 20, 2016.  In May 2016 correspondence it was noted that the VA examination was cancelled because the "Veteran failed to RSVP after two phone calls and one letter".  In the May 2016 SSOC, the AOJ indicated that a letter was sent to the Veteran in April 2016 regarding the VA examination.

With regards to cancelling the examination because the Veteran failed to "RSVP", the Board can discern no authority supporting this action, as there is no requirement in the applicable regulation that a Veteran confirm that he will attend a scheduled examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the April 2016 VA examination notice letter does not appear to be of record.  

Therefore, in an effort to ensure compliance with the duty to assist, the Board will again remand the increased rating claim in order for the AOJ to attempt to schedule the Veteran for an examination to determine the current severity of his service-connected cervical spine disability.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Relevant to the claim of entitlement to TDIU prior to February 26, 2014, as noted in the December 2014 Board remand, such issue is intertwined with the claim for an increased rating for the cervical spine.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claims for the second issue).  

Finally, the Veteran indicated in March 2016 correspondence that he did not have any additional evidence to submit.  Nevertheless, any updated VA treatment records, relevant to the Veteran's cervical spine disability should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from May 2016 to the present, and associate them with the Veteran's electronic file.

2.  Thereafter schedule the Veteran for the appropriate VA examination to determine the current severity and all manifestations associated with the service connected disability of the cervical spine.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded and considered.

The examiner is asked to address the following:

(a)  Provide a comprehensive diagnosis reflective of the current and primary manifestations of the disability of the cervical spine.

(b)  Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  In addition, make specific findings regarding the presence or absence of favorable or unfavorable ankylosis.

(c)  Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the nature and overall degree of functional impairment, if any, attributable to these factors.

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the nature and extent of functional impairment and/or degree of additional range of motion loss due to pain on use or during flare-ups.

(d)  Identify any neurological manifestations associated with the service-connected cervical spine disorder, to include any associated bladder or bowel impairment.  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  In this regard, the Veteran has consistently reported tingling that radiates from his neck to his shoulder blades and in March 2012, reported difficulty voiding.

(e)  State whether the Veteran has incapacitating episodes associated with his disability of the cervical spine, and if so, the duration of the episodes over the preceding 12 month period, and during prior 12 month periods dating back to 2011, should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

(f)  The examiner is also asked to comment on the impact of the Veteran's cervical spine disability, if any, on his employability and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

If the Veteran does not report to the examination, the notice letter or any other documentation regarding scheduling of the examination should be associated with the claims file.

3.  The AOJ should consider whether the Veteran is entitled to a TDIU prior to February 26, 2014.  If the Veteran's combined disability rating does not meet the requirements for a schedular TDIU prior to February 26, 2014, the AOJ should consider whether an extraschedular TDIU is warranted.

4.  Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his representative should be provided with a SSOC, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



